Title: From John Adams to Thomas Brand Hollis, 3 November 1790
From: Adams, John
To: Hollis, Thomas Brand



DEAR SIR,
New York, November 3, 1790.

By Mr. Broom, a worthy citizen of our states, I take the pleasure to inform you, that I have received your kind letter, and have sent the two packets to Dr. Willard and to Harvard college. As these packets have been delayed by their address to me, I beg the favor of you in future to address any favors of the kind, intended for the college, to the care of my son, “John Quincy Adams, counsellor at law, Court-street, Boston,” who will think it an honor and a pleasure to obey your orders. Your favors to me, you will please to address to me at Philadelphia, to which city I am to remove with my family to-morrow.
Philadelphia is to be my residence for the future, and the seat of government. My address will be, John Adams, vice-president of the United-States, Bush-hill, Philadelphia.
This country, sir, is as happy as it deserves to be. A perfect calm and contentment reigns in every part. The new national government enjoys as much of the confidence of the people as it ought to enjoy, and has undoubtedly greatly promoted their freedom, prosperity and happiness. Nothing can be more acceptable, than the little pamphlet you have sent me, and I pray you to accept my best thanks.
We are very anxious for the cause of liberty in France, but are apprehensive that their constitution cannot preserve their union. Yet we presume not to judge for them when will be the proper time, and what the method of introducing the only adequate remedy against competitions. You know what I mean. My family, your friends, are all well. Pray write as often as you can to him who is, for life, / with great esteem / your friend and humble servant,

JOHN ADAMS.